,,,; ~- ./_, ~t;                                                                                                                                     ·.+·----':·.·,:,:_·_
                                                                                                                                                     J. .            . ,,
                                                                                                                                                                       ii
                                                                                                               d)===~===~===~===-==-~=P=a=-ge_l=of=l ✓
        =A=0=24=5_B=(R=e=v.=02=/0=8/_20_1,...9)=Ju=dg==m=en_t_in=a=C=rim=i=na=lP_ett..,.y=C=as=e===(M=o=di_fie__                                                ·.   JI
                                                                                                                                                                ·. Ji
                                        UNITED STATES DISTRICT COURT                                                                                                  ,]i
                                                                                                                                                                     ';'i
                                                  SOUTHERN DISTRICT OF CALIFORNIA                                                                                     T
                                                                                                                                                                       Ii
                                                                                                                                                                       i
                                                                                                                                                                       1,
                           United States of America                                     JUDGMENT IN A CRIMINAL CASE                                                    I;
                                                                                                                                                                       JI!
                                         v.                                             (For Offenses Committed On or After November I, 1987)                         ·1!



                            Jesus Mendoza-Moreno                                        Case Number: 3:19-mj-22803                                                    -1i

                                                                                                                                                                       l
                                                                                                                                                                     :1.
                                                                                        MatthCW·JhnS    0      mere dl
                                                                                                                     e OZZl                                            :j:
                                                                                                                       "'
                                                                                        Defendant's A ti Jrney                                                         J




         REGISTRATION NO. 86472298
                                                                                                                  Flt~ED                                               )

                                                                                                                                                                 ·_ · J:



         THE DEFENDANT:
          IX! pleaded guilty to count(s) 1 of Complaint                                                             JU~-~~
                                                                                                             CLE"li< US DISTHIC7 COURT
           D was found guilty to count(s)                                           SOUTHFnN Di STRICT OF CAl.WORNIA
                                                                                    en                        Ut::1-'UI T
             after a plea of not guilty.                                                                                                                              ''i
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):                                              . ·r·I•
         Title & Section               Nature of Offense                                                                  Count Number(s)                               ,!

         8: 1325


           •  Count(s)
                                       ILLEGAL ENTRY (Misdemeanor)

            D The defendant has been found not guilty on count( s)
                                        -------------------
                         ------------------
                                            dismissed on the motion of the United States.
                                                                                                                          1

                                                                                                                                                                      l
                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                   ~ TIME SERVED                                  •                                          days

            IX! Assessment: $10 WAIVED          IZl Fine: WAIVED
            IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defend.ant be deported/removed with relative, - - - - - - - ~ - charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid'. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances:

                                                                                      Monday, July 15,201.9




                                                                                      UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                       3:19-mj-22803.
